Memorandum
Per Curiam:
The previous recovery by the plaintiff for damages for a wrongful discharge from his employment, is a bar to the maintenance of the present action. It is settled law in this State that upon such a discharge the only action the employee can bring 'is for the breach of the contract, and not one for wages on the theory of constructive service. The breach being single, but a single action can be brought on it, and in that action the plaintiff must recover all his damages. (Howard v. Daly, 61 N. Y. 362; Weed v. Burt, 78 id. 191; Basset v. French, 31 N. Y. Supp. 667; Waldron v. Hendrickson, ante, p. 7.)
The order appealed from should be affirmed, with costs.
All concurred.
Order affirmed, with costs.